 


116 HR 1630 IH: Guatemala Rule of Law Accountability Act
U.S. House of Representatives
2019-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
116th CONGRESS1st Session 
H. R. 1630 
IN THE HOUSE OF REPRESENTATIVES 
 
March 7, 2019 
Mrs. Torres of California (for herself, Mr. McGovern, Mr. Lowenthal, Ms. Omar, Ms. Haaland, Mr. Rush, Mr. Cicilline, Mr. Pocan, Mr. Levin of Michigan, Mr. Himes, Mr. Raskin, Ms. Lee of California, Mr. Blumenauer, Mr. Espaillat, Mr. Huffman, Mrs. Napolitano, Ms. Norton, Mr. Beyer, Mrs. Watson Coleman, Mr. Johnson of Georgia, Mr. Gallego, Mr. DeFazio, and Mr. Cohen) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To impose sanctions under the Global Magnitsky Human Rights Accountability Act to combat corruption, money laundering, and impunity in Guatemala, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Guatemala Rule of Law Accountability Act. 2.DefinitionsIn this Act: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and 
(B)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives. (2)Foreign personThe term foreign person means a person that is not a United States person. 
(3)KnowinglyThe term knowingly, with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result. (4)United States personThe term United States person means— 
(A)a natural person who is a citizen or resident of the United States or a national of the United States (as such term is defined in section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a))); or (B)an entity that is organized under the laws of the United States or any jurisdiction within the United States. 
3.FindingsCongress makes the following findings: (1)The Department of State’s 2018 International Narcotics Control Strategy Report stated that, in Guatemala, widespread corruption permeates public and private institutions and exacerbates the country’s security, governmental, and economic challenges. 
(2)The same report, discussing money laundering in Guatemala, noted that [d]rug trafficking is a major source of illicit funds. Other sources include corruption, extortion, human trafficking, commerce of other illicit goods, and tax evasion. Money is laundered primarily through real estate, ranching, and the gaming industry. It is also laundered through a series of small transactions below the U.S. $10,000 reporting requirement, either in small banks along the Guatemala-Mexico border, or by travelers carrying cash to other countries. (3)On August 10, 2018, Guatemala’s Attorney General filed a request before the Supreme Court of Guatemala to remove the immunity of Guatemala’s President, Jimmy Morales, so that he could be charged for the crime of illicit election financing, based on investigations carried out jointly by the Office of the Attorney General and the International Commission against Impunity in Guatemala (CICIG). 
(4)In August 2018, the Guatemalan Supreme Court ruled that there was sufficient evidence for the Guatemalan Congress to decide if President Morales should be investigated for illicit election financing. (5)On January 7, 2019, the Government of Guatemala announced that it was terminating the agreement establishing CICIG effective immediately. 
(6)The United Nations responded that the Secretary-General strongly rejects the announcement, stating The mandate of the Commission is set to end on 3 September 2019. Until that date, we expect the Government of Guatemala to entirely fulfill its legal obligations under the Agreement. The Secretary-General expects the Government of Guatemala to abide by its international undertakings to ensure the protection of the CICIG personnel, both international and national.. 4.Global Magnitsky sanctions against foreign persons that engage in corruption and other activities in Guatemala (a)In generalNot later than 90 days after the date of the enactment of this Act and as appropriate thereafter, the President shall impose the sanctions described in subsection (b) on any foreign person who is a current or former official of the Government of Guatemala, or any foreign person acting on behalf of or in cooperation with an official of such Government, who has knowingly— 
(1)committed or facilitated significant corruption, money laundering, narcotics trafficking, or financing political campaigns with the proceeds of narcotics trafficking; (2)obstructed investigations or prosecutions carried out by Guatemalan officials of acts described in paragraph (1); 
(3)misused equipment provided by the Secretary of State or the Secretary of Defense to the Guatemalan military or national civilian police for the purpose of combating drug trafficking or securing Guatemala’s border; (4)disobeyed rulings of the Guatemalan Constitutional Court, including rulings related to the conduct of elections; or 
(5)impeded or interfered with the work of any United States Government agency or any institution receiving contributions from the United States Government, including the International Commission against Impunity in Guatemala (CICIG). (b)Sanctions describedThe sanctions described in this subsection are the sanctions described in section 1263(b) of the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 22 U.S.C. 2656 note)). 
(c)Regulatory authorityThe President shall issue such regulations, licenses, and orders as are necessary to carry out this section. (d)Exception To comply with United Nations Headquarters AgreementSanctions described in subsection (b) shall not apply to an alien if admitting such alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations. 
(e)TerminationThis section shall terminate on the date that is two years after the date of the enactment of this Act. (f)ReportNot later than 180 days after the date of the enactment of this Act, the President shall transmit to the appropriate congressional committees a report regarding steps taken to implement this section. 
5.Conditions regarding use of equipment transferred to security forces 
(a)ConditionsNot later than 60 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development and the Secretary of Defense, as appropriate, shall include, in each contract, grant, license, or other mechanism providing for the transfer of United States equipment to, or use by, the Guatemalan military or national police, including for the sale of such equipment, a provision that ensures that any such equipment may be recovered by the United States if such equipment is used in violation of an end use agreement or otherwise for purposes other than for which such equipment was transferred. (b)DeterminationNot later than 90 days after receiving a written request from the chairperson and ranking member of any of the appropriate congressional committees with respect to whether equipment transferred or licensed to be transferred to Guatemala by the United States has been used in violation of an end use agreement or otherwise for purposes other than for which such equipment was transferred, the President shall— 
(1)determine whether such equipment was used in violation of such agreement or purposes; and (2)transmit to the chairperson and ranking member of such committee a report with respect to such determination that includes— 
(A)a statement of whether or not the President has taken or intends to take remedial action, including as provided for in this section or in the Arms Export Control Act (22 U.S.C. 2753); and (B)if the President has taken or intends to take such remedial action, a description of such remedial action, or if the President will not take such action, a detailed justification relating thereto. 
 
